UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-00495-RGK-JC Date September 16, 2019

 

 

Title Pahomova v. Maxim Inc.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause re Local Rule 7-3

On September 11, 2019, Plaintiff Marina Pahomova filed a motion for leave to file a first
amended complaint (“Motion”). Two days later, Defendant Maxim Inc. (“Maxim”) filed an objection
and asked the Court to strike the Motion. Maxim contends that Plaintiff's counsel failed to comply with
Local Rule 7-3 before filing the Motion because Plaintiff's counsel did not confer with all opposing
parties, including Maxim, before filing. Moreover, in Plaintiff's notice of motion, Plaintiff's counsel
asserts that the Motion was “made following the conference of counsel pursuant to L.R. 7-3 which took
place on September 9, 2019.” (Notice Mot. Leave File First Am. Compl. 2, ECF No. 64.)

Local Rule 7-3 requires “counsel contemplating the filing of any motion shall first contact
opposing counsel to discuss thoroughly, preferably in person, the substance of the contemplated motion
and any potential resolution. The conference shall take place at least seven (7) days prior to the filing of
the motion.” Based on the information currently before the Court, it seems that Plaintiff failed to comply
with Local Rule 7-3 when filing the Motion. Such failure is grounds for the Court to strike the Motion.

Accordingly, the Court ORDERS Plaintiff to show cause why the Court should not strike
Plaintiff's Motion due to Plaintiff's apparent failure to comply with Local Rule 7-3. Plaintiff's response
shall be filed no later than September 19, 2019 and include documentation that supports counsel’s
assertion that the Motion was made in compliance with Local Rule 7-3.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
